DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 13, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, 15, 1, and 1 of U.S. Patent No. 11/085,880. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims. Examiner provides official notice that displaying information, classifying is well known in the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) 
“identifying a measurement item of a sample including cells”, 
“acquiring a bright spot pattern of each of the fluorescence image”, and 
“classifying the acquired bright spot pattern based on a reference pattern corresponding to the identified measurement item”, 
which can be construed as mental processes or methods of organizing human activity. The instant application’s published specification describes how humans perform these tasks in paragraph 4:

    PNG
    media_image1.png
    865
    946
    media_image1.png
    Greyscale

Also see, as explained in paragraph 78 shown below, that the measurement item is disclosed as being identified by a user using a user interface. The method of identifying is not claimed in any way that is a non-extra solution, non-routine practical application or significantly more.

    PNG
    media_image2.png
    1198
    1049
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    842
    1320
    media_image3.png
    Greyscale

This judicial exception is not integrated into a practical application because the remaining limitations including:
“An analyzing method”, 
“obtaining a fluorescence image of each of the cells labeled with a fluorescent dye at a target site”, and
“displaying information of the sample based on a classification of the acquired bright spot pattern”, 
constitute insignificant extra solution activity generally linking the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining limitations listed above are well-understood, routine, conventional computer functions and are merely adding insignificant extra-solution activity to the judicial exception generally linking the use of the judicial exception to a particular technological environment or field of use. Let us now consider dependent claims 2-12. Claim 2 recites that, “the reference pattern includes a combination of a positive pattern and a negative pattern”. Claim 3 recites, “the combination includes a typical positive pattern and a non-typical positive pattern”. Claims 4 and 5 recite, counting cells, which can be performed by the human operator. Claims 6 and 7 recite that the bright spot pattern is a number of bright spots per color, which would be information used by the human. These are all human activities that are mentioned in paragraph 4 (shown above) of the specification. Claim 8-11 all recite limitations which are standard aspects of the measurement item (e.g. probe) of the manual procedure. Claim 12 recites, “the fluorescence image is an image of a cell”, which is standard. Claims 13-20 are analogous to claims 1-8, wherein claims 13-20 are drawn to the statutory category of a machine, specifically a device, comprising a light source, imaging unit, display, and processor. The analysis above also applies for claims 13-20. The additional elements of a light source, imaging unit, display, and processor are also well-understood, routine, conventional functions or elements and are merely adding insignificant extra-solution activity to the judicial exception generally linking the use of the judicial exception to a particular technological environment or field of use. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes the excerpt, “each of the fluorescence image”. It makes no sense to have specify each of one thing. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 includes the excerpt, “counting, as positive cells, cells whose image has the positive pattern
corresponding to the identified measurement item”. There is no written description in the original disclosure of the parent application for these limitations. Paragraph 63 of the instant application’s specification states that, “Therefore, in step S22 of Fig. 4, the processing unit 11 counts, for each cell, as a bright spot pattern, the number of positions of the respective bright spots in the composite image of the first image and the second image, that is, the number of first bright spots at positions not overlapping the second bright spots, the number of second bright spots at positions not overlapping the first bright spots, and fused bright spots at positions where the first bright spots and the second bright spots overlap.” This states that the number of positions of bright spots is counted not that the cells are counted. Similarly, paragraph 67 of the instant application’s specification states that, “Therefore, whether or not the cell is an abnormal cell can be determined by counting the number of bright spots for each color as a bright spot pattern.” Once again, the number of bright spots, not the cells, is counted. The analysis for claims 5, 16, and 17 is analogous with claims 5 and 17 pertaining to negative cells and a negative pattern.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 recites, “the fluorescence image is an image of a cell”, which is already required by limitations, “obtaining a fluorescence image of each of the cells” of base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by QINGHUA DU et al., "Calibration of Interphase Fluorescence In Situ Hybridization Cutoff by Mathematical Models”, Cytometry PART A, First published on November 18, 2015, pp. 239-245, Vol. 89, No. 3, International Society for Advancement of Cytometry (Du).

As per claim 1, Du teaches an analyzing method comprising:
identifying a measurement item of a sample including cells (Du: page 240, col 1, para 3:

    PNG
    media_image4.png
    849
    1073
    media_image4.png
    Greyscale

page 240, col 1, last para:

    PNG
    media_image5.png
    370
    1072
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    408
    1068
    media_image6.png
    Greyscale
Table 4 (shown below): “standard signal pattern”);
obtaining a fluorescence image of each of the cells labeled with a fluorescent dye at a target site (Du: page 240: col 1, last para – col 2, para 1 AND col 2, para 2: 

    PNG
    media_image7.png
    105
    1071
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    701
    1076
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    312
    1071
    media_image9.png
    Greyscale

page 244, col 2, para 2:

    PNG
    media_image10.png
    562
    1072
    media_image10.png
    Greyscale

abstract (shown below): “Fluorescence in situ hybridization (FISH)”);
acquiring a bright spot pattern of each of the fluorescence image (Du: Table 4 (shown below): “observed signal pattern”);
classifying the acquired bright spot pattern based on a reference pattern corresponding to the identified measurement item (Du: 

    PNG
    media_image11.png
    585
    999
    media_image11.png
    Greyscale

page 241: col 1, last para – col 2, para 1:

    PNG
    media_image12.png
    682
    1076
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    265
    1073
    media_image13.png
    Greyscale
 

page 241, col 2, para 2 AND page 242, col 1, para 1:


    PNG
    media_image14.png
    1219
    1073
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    806
    1073
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    759
    1123
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    1316
    932
    media_image17.png
    Greyscale

page 244, col 1, para 3:

    PNG
    media_image18.png
    922
    1070
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    813
    715
    media_image19.png
    Greyscale
); and
displaying information of the sample based on a classification of the acquired bright spot pattern (Du: page 242, col 2, last para – page 244, col 1, para 1:

    PNG
    media_image20.png
    367
    1065
    media_image20.png
    Greyscale
 

    PNG
    media_image21.png
    262
    1073
    media_image21.png
    Greyscale

Page 240, col 2, para 1 (shown above): “Data modeling and integral computation were conducted using MATLAB version 7”. Note that the results of the modelling that was observed must have been displayed.).

As per claim 6, Du teaches the method according to claim 1, wherein the bright spot pattern is a number of bright spots per color in the fluorescence image (Du: See arguments and citations offered in rejecting claim 1 above: Tables 1, 2, 4 (shown above); Fig. 2 (shown above)).

As per claim 7, Du teaches the method according to claim 1, wherein the reference pattern is a number of bright spots per color (Du: See arguments and citations offered in rejecting claim 1 above: Tables 1, 2, 4 (shown above); Fig. 2 (shown above)).

As per claim 8, Du teaches the method according to claim 1, wherein the measurement item is related to a translocation of a target gene, a deletion of the target gene, an inversion of the target gene, or a duplication of the target gene (Du: See arguments and citations offered in rejecting claim 1 above: page 239, para 3: “dual fusion FISH (D-FISH)”. Note that dual fusion probes are used to detect specific translocations associated with cancer.).

As per claim 9, Du teaches the method according to claim 8, wherein the measurement item is at least one selected from a group consisting of BCR/ABL fusion gene, AML1/ETO (MTG8) fusion gene, PML/BARa fusion gene, TEL/AML1 fusion gene, ALK gene, long arm deletion of chromosome 5, long arm deletion of chromosome 7, and long arm deletion of chromosome 20 (Du: See arguments and citations offered in rejecting claim 8 above: “fusion”; also see abstract (shown above): “BCR/ABL”; page 240, col 1, para 4: “BCR/ABL1-positive patients and two patients who were fusion gene”).

As per claim 10, Du teaches the method according to claim 9, wherein the measurement item is further classified by probes to hybridize to the target site (Du: See arguments and citations offered in rejecting claim 9 above: abstract (shown above): “hybridization with different probes”; page 240, col 1, para 3: “hybridized with different probes to simulate nuclei with a certain number of signals”).

As per claim 12, Du teaches the method according to claim 1, wherein the fluorescence image is an image of a cell (Du: See arguments and citations offered in rejecting claim 1 above: FISH, cell).

As per claim(s) 13 and 18-20, arguments made in rejecting claim(s) 1 and 6-8 are analogous, respectively. Du also teaches A device for analyzing a fluorescence image comprising: a light source that emits light to a sample including cells labeled with a fluorescent dye at a target site; an imaging unit configured to capture a fluorescence image of each of the cells that emit fluorescence by being irradiated with the light; a display; and a processor (Du: See arguments and citations offered in rejecting claim 1 above: “FISH”; “observed”; page 240: col 1, last para – col 2, para 1 (shown above for claim 1): computation using MATLAB, CCD camera, arc lamp).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Du as applied to claims 1 and 12 above, and further in view of Official Notice.

As per claim 2, Du teaches the method according to claim 1. Du does not teach the reference pattern includes a combination of a positive pattern and a negative pattern. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of determining both when there is an abnormality and when there isn’t one. The teachings of the prior art could have been incorporated into Du in that the reference pattern includes a combination of a positive pattern and a negative pattern.

As per claim 3, Du in view of Official Notice teaches the method according to claim 2. Du does not teach the combination includes a typical positive pattern and a non-typical positive pattern. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of determining both common and uncommon abnormalities. The teachings of the prior art could have been incorporated into Du in that the combination includes a typical positive pattern and a non-typical positive pattern.

As per claim 4, Du in view of Official Notice teaches the method according to claim 2. Du does not teach counting, as positive cells, cells whose image has the positive pattern corresponding to the identified measurement item, wherein the information of the sample includes at least one of a number of positive cells and a ratio of the number of positive cells among a population. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that the number of positive cells are communicated to the user for diagnostic purposes. The teachings of the prior art could have been incorporated into Du in that system performs counting, as positive cells, cells whose image has the positive pattern corresponding to the identified measurement item, wherein the information of the sample includes at least one of a number of positive cells and a ratio of the number of positive cells among a population.

As per claim 5, Du in view of Official Notice teaches the method according to claim 4. Du does not teach counting, as negative cells, cells whose image has the negative pattern corresponding to the identified measurement item, wherein the information of the sample includes at least one of a number of negative cells and a ratio of the number of negative cells among the population. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage that the number of negative cells are communicated to the user for diagnostic purposes. The teachings of the prior art could have been incorporated into Du in that system performs counting, as negative cells, cells whose image has the negative pattern corresponding to the identified measurement item, wherein the information of the sample includes at least one of a number of negative cells and a ratio of the number of negative cells among the population.

As per claim 11, Du in view of Official Notice teaches the method according to claim 2, wherein the positive pattern has a fused bright spot including a first bright spot and a second bright spot overlapped in the fluorescence image (Du: See arguments and citations offered in rejecting claim 1 above: page 240, col 1, para 2: “The cutoff is defined here as a percentage of positive nuclei, which exhibit fusion signals, to determine whether a specimen is positive or negative”).

As per claim(s) 14-17, arguments made in rejecting claim(s) 2-5 are analogous, respectively. Du also teaches A device for analyzing a fluorescence image comprising: a light source that emits light to a sample including cells labeled with a fluorescent dye at a target site; an imaging unit configured to capture a fluorescence image of each of the cells that emit fluorescence by being irradiated with the light; a display; and a processor (Du: See arguments and citations offered in rejecting claim 1 above: “FISH”; “observed”; page 240: col 1, last para – col 2, para 1 (shown above for claim 1): computation using MATLAB, CCD camera, arc lamp).

Conclusion
US 2014/0205173 (Padfield) is also a 35 USC 102 (a)(1) rejection on the independent claims. Particularly see the teachings from the abstract, paragraphs 2, 4, 15, 17, 22-26, and 40, and Figures 2, 4, 6, and 7 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for Atiba Fitzpatrick is (571) 270-6255.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662